The appellant, with one Gerard, was convicted of burglary, and appeals from the judgment and from an order denying his motion for a new trial. The only points made by his counsel are: 1. Misconduct of the district attorney on the trial prejudicial to the accused; 2. That the district attorney was permitted on the trial to read from the testimony of a witness given at the preliminary examination for the purpose of refreshing his memory; and 3. That a witness who had testified as to a conversation with the defendant Gerard was permitted on redirect examination to testify as to another conversation.
These objections, with perhaps one exception, are of a trivial character. As to the last point, the matter was within the discretion of the court. (People v. Benc, 130 Cal. 165.) As to the second — if there was error — there was nothing in the passages read to the witness from his previous testimony that could have prejudiced the accused. As to the remaining point (under which there are several specifications) we see nothing reprehensible in the conduct of the district attorney, unless it was in asking the defendant when testifying as a witness on his own behalf whether he had not been convicted of a felony. And as to this it is unnecessary to express an opinion, as it is clear that the question — which was answered in the negative — could have done the defendant no harm.
We advise that the judgment and order appealed from be affirmed.
  Chipman, C., and Harrison, C., concurred. *Page 305
For the reasons given in the foregoing opinion the judgment and order appealed from are affirmed.
McFarland, J., Henshaw, J., Lorigan, J.